DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 15-22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber-Grabau (2018/0203114).
Claim 1
 	Weber-Grabau (2018/0203114) discloses a light transmitter comprising: a light emitter (Fig. 3, Ref. 108), and a light collimator (Fig. 16, Ref. 101) positioned to: receive light emitted by the light emitter (Fig. 16, Ref. 100), and collimate the received light; a light receiver (Fig. 3, Ref. 310) positioned and oriented to receive the collimated light, the light receiver comprising: a light detector (Fig. 17, Ref. 200), and a light decollimator (Fig. 17, Ref. 201) positioned to: receive collimated light from the light transmitter, and focus the received light onto the light detector (Fig. 17, Ref. 200); a non-transitory computer-readable medium; and a processor (Fig. 3, Ref. 130)(Para. 0081) in communication with the non-transitory computer-readable medium, the processor (Fig. 3, Ref. 130) configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to: receive one or more signals from the light detector (Fig. 3, Ref. 305, 310); and determine a wingbeat frequency of an insect traversing the collimated light based on the one or more signals (Para. 0135-0136).  

    PNG
    media_image1.png
    497
    587
    media_image1.png
    Greyscale

Claim 2
 	Weber-Grabau (2018/0203114) discloses a signal modulator communicatively coupled to the light transmitter (Para. 0004), the signal modulator configured to output a modulation signal to modulate the amount of light emitted by the light emitter (Fig. 3, Ref. 108); a signal demodulator (Para. 0100) communicatively coupled to the light receiver (Fig. 3, Ref. 305, 310), the signal modulator configured to demodulate information obtained from the one or more sensor (Fig. 3, Ref. 305, 310) signals received from the light detector based on the modulation signal; and wherein the determined wingbeat frequency is based on the demodulated information (Para. 0175).  
Claim 3
 	Weber-Grabau (2018/0203114) discloses the signal modulator comprises a real-time clock (Fig. 4, Ref. 415; Para. 0110).  
Claim 4
 	Weber-Grabau (2018/0203114) discloses the processor is further configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to determine a sex of an insect based on the wingbeat frequency (Para. 0054).  
Claim 5
 	Weber-Grabau (2018/0203114) discloses the processor is further configured to execute processor-executable instructions stored in the non-transitory computer- readable medium to determine a species of an insect based on the wingbeat frequency (Para. 0054).  
Claim 6
 	Weber-Grabau (2018/0203114) discloses a band-pass filter (Para. 0088) positioned to receive the one or more signals from the light detector, the band-pass filter configured to filter a steady-state signal from the one or more signals, and to provide the one or more filtered signals to the processor (Para. 0088).  
Claim 7
 	Weber-Grabau (2018/0203114) discloses the light emitter is configured to emit light having a substantially circular cross-section (See Fig. 16a).  

Claim 8
 	Weber-Grabau (2018/0203114) discloses the light emitter comprises a laser light source (Para. 0021).  
Claim 10
 	Weber-Grabau (2018/0203114) discloses the light detector is a single light detector (Para. 0164).  
Claim 11
 	Weber-Grabau (2018/0203114) discloses the single light detector is a photodiode, a phototransistor, a photoresistor, or a photocapacitor (Para. 0164).  
Claim 15
 	Weber-Grabau (2018/0203114) discloses emitting light, by a light emitter (Fig. 3, Ref. 108); collimating, by a light collimator (Fig. 16, Ref. 101), emitted light received from the light emitter (Fig. 3, Ref. 108); focusing, by a light decollimator (Fig. 17, Ref. 201), collimated light received from the light collimator (Fig. 16, Ref. 101); receiving, by a light detector (Fig. 17, Ref. 200), the focused light from the light decollimator (Fig. 17, Ref. 201); receiving, by a processor, one or more signals from the light detector; and determining, by the processor (Fig. 3, Ref. 130)(Para. 0081), a wingbeat frequency of an insect traversing the collimated light based on the one or more signals (Para. 0135-0136).  
Claim 16
 	Weber-Grabau (2018/0203114) discloses modulating, using a modulation signal (Para. 0004), the amount of light emitted by the light emitter (Fig. 3, Ref. 108); 24Insect Sex or Speciesdemodulating information obtained from the one or more sensor signals received from the light detector (Fig. 3, Ref. 305, 310) based on the modulation signal; and wherein determining the wingbeat frequency is based on the demodulated information (Para. 0175).  
Claim 17
 	Weber-Grabau (2018/0203114) discloses the modulation signal is output by a real-time clock (Fig. 4, Ref. 415; Para. 0110).  
Claim 18
 	Weber-Grabau (2018/0203114) discloses determining a sex of an insect based on the wingbeat frequency (Para. 0054).  
Claim 19
 	Weber-Grabau (2018/0203114) discloses determining a species of an insect based on the wingbeat frequency (Para. 0054).  
Claim 20
 	Weber-Grabau (2018/0203114) discloses the light emitter is configured to emit light having a substantially circular cross-section (Fig. 16a).  
Claim 21
 	Weber-Grabau (2018/0203114) discloses filtering, using a band-pass filter (Para. 0088) positioned to receive the one or more signals from the light detector, a steady-state signal from the one or more signals, and providing the one or more filtered signals to the processor (Para. 0088).  
Claim 22
 	Weber-Grabau (2018/0203114) discloses the light emitter comprises a laser light source (Para. 0021).  
Claim 24
 	Weber-Grabau (2018/0203114) discloses the light detector is a single light detector (Para. 0164).  
Claim 25
 	Weber-Grabau (2018/0203114) discloses the single light detector is a photodiode, a phototransistor, a photoresistor, or a photocapacitor (Para. 0064).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12-14, 23, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Grabau (2018/0203114).
Claim 9, 23
	Weber-Grabau (2018/0203114) discloses the claimed invention except for the laser source is a laser diode. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Weber-Grabau (2018/0203114) with the laser diode since it was well known in the art that using a laser diode provides a more stable illumination pattern, therefore improving measurement accuracy. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12-14, 26-28
	Weber-Grabau (2018/0203114) discloses the claimed invention except for the light collimator comprises a concave lens and a condenser lens, the concave lens positioned to receive light from23 the light emitter, and the condenser lens positioned at a focal length from the concave lens to collimate light received from the concave lens; a convex lens and a condenser lens, the convex lens positioned to receive light from the condenser lens and to focus the received light onto the light detector, and the condenser lens positioned at a focal length from the convex lens to focus light received from the light collimator; a first mirror and a second mirror, wherein: the first mirror is positioned to reflect the collimated light received from the light collimator; the second mirror is positioned to reflect the collimated light reflected by the first mirror; and the light decollimator receives the collimated light reflected by the second mirror. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Weber-Grabau (2018/0203114) with concave lens, condenser lens, convex lens, or use mirrors to collimated and receive light since it was well known in the art that using the above listed optical elements would help to reduce the overall size of the device , therefore allowing the device to be used in confined spaces and increasing its usability. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 3, 2022